Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Issuer Free Writing Prospectus filed pursuant to Rule 433 Registration No. 333-132747 Dated May 9, 2007 Performance Tracking Securities Efficient Access to Markets and Trading Strategies UBS AG Securities Linked to the UBS Bloomberg Constant Maturity Commodity Index (CMCI) Horizon Total Return Indicative Terms Product Description Issuer UBS AG (Jersey Branch) Diversified Access to Commodity Markets Performance Tracking Securities linked to the CMCI Horizon Total Return (the Securities) offer exposure to a new benchmark commodity index. The CMCI Horizon Total Return (the Index) is composed of twenty eight futures contracts with up to five different maturities, and was designed by UBS AG and Bloomberg L.P. The Securities provide full upside and downside exposure to the Index, subject to a Fee Amount. Principal Amount $10 per Security Initial Minimum Investment 100 Securities at a principal amount of $10 per Security ($1,000) Underlying Index UBS Bloomberg Constant Maturity Commodity Index (CMCI) Horizon Total Return Term 5 Years Payment on At maturity or upon Early Exchange investors will Maturity Date or receive a payment (the Redemption Amount) Benefits upon Early Exchange equal to the Principal Amount multiplied by the Index Performance minus the Fee Amount: q Portfolio Diversification: The Securities provide broad commodity exposure through the Index, providing you with an opportunity to diversify your portfolio into the commodities markets. q New Benchmark Index: The Index is designed to be an international benchmark for modern commodity investing. The Index is composed of a basket of 28 commodity futures with up to 5 different investment maturities and uses a unique calculation methodology reflecting the relative importance of each individual commodity in the index to the world economy. q Monthly Exchange Right: You will have the right to exchange all or a portion of your Securities each month for their cash value. (Principal Amount x Index Performance) Fee Amount Investors will lose some of their investment if the Index declines over the term of the Notes or does not appreciate sufficiently to offset the effect of the Fee Amount. Index Performance Index Ending Level Index Starting Level Index Starting Level The closing level of the Index on the Trade Date Index Ending Level The closing level of the Index on the Final Valuation Date Fee Amount Accrues on a daily basis equal to (0.75%/365) X Principal Amount X Index Performance Exchange Right: You may exchange your Securities on any Exchange Date for the Redemption Amount, valued as of the applicable Valuation Date, by delivering an Official Notice of Exchange to UBS AG no later than 12:00 p.m. (New York City time) on the Notification Date. In order to exercise your exchange right, you must exchange at least 100 Securities ($1,000). Notification Dates* The last business day of each month Trade Date* June 25, 2007 Settlement Date* June 29, 2007 Exchange Dates* The fourth business day of each month Valuation Dates 3 business days prior to each Exchange Date and the Maturity Date Maturity Date* June 29, 2012 * Expected * In the event that we make any change to the expected trade date and settlement date, we will make corresponding changes to the final valuation date and the maturity date to ensure that the stated term of the Securities remains the same. This offering summary represents a summary of the terms and conditions of the Securities. We encourage you to read the preliminary prospectus supplement and accompanying prospectus related to this offering dated May 9, We are using this issuer free writing prospectus and the attached preliminary prospectus to solicit from you an offer to purchase the Securities. You may revoke your offer to purchase the Securities at any time prior to the time at which we accept such offer by notifying the relevant agent. We reserve the right to change the terms of, or reject any offer to purchase, the Securities prior to their issuance. We will notify you of any material changes to the terms of the Securities. Issuer Free Writing Prospectus filed pursuant to Rule 433 Registration No. 333-132747 Dated May 9, 2007 Index Description Historical Performance UBS Bloomberg Constant Maturity Commodity Index (CMCI) Horizon Total Return The CMCI Horizon Total Return is composed of 28 futures contracts with up to five different maturities. The Index is rebalanced monthly. The commodities represented in the Index include agriculture, energy, livestock, industrial metals and precious metals. The graph below illustrates the performance of the Index from 7/31/98 to 5/8/07 in comparison to the Goldman Sachs Commodity Index (GSCI ® ) Total Return, Dow Jones-AIG Commodity Index SM Total Return and Rogers International Commodity Index ® Total Return. The data for the CMCI Horizon Total Return is derived by using the Indexs calculation methodology with historical prices. Please refer to page S-17 of the attached preliminary prospectus supplement for detailed weightings. Historical performance is not indicative of future performance. Investor Suitability and Key Risks The Securities may be suitable for you if: w You are willing to accept the risk of fluctuations in commodities prices in general and exchange-traded futures contracts on physical commodities traded on various international exchanges in particular. w You believe the level of the Index will increase during the term of the Securities by an amount great enough to offset the effect of the Fee Amount. w You are willing to accept the risk that you may lose some or all of your investment if the Index ending level is below the Index starting level, or not sufficiently above the Index starting level to offset the effect of the Fee Amount. w You do not seek current income from your investment. w You are willing to hold the Securities until an exchange date or until maturity. The Securities may not be suitable for you if: w You will create an overconcentrated position in the commodities sector of your portfolio by owning the Securities. w You believe the Index ending level will not exceed the Index starting level by an amount sufficient to offset the effect of the Fee Amount or that the level of the Index will decline during the term of the Securities. w You are not willing to accept the risk that you may lose some or all of your principal. w You prefer the lower risk and therefore accept the potentially lower returns of fixed income investments with comparable maturities and credit ratings. w You are unable or unwilling to hold the Securities to maturity. w You seek current income from your investment. w You seek an investment for which there will be an active secondary market. Key Risks: w You may lose some or all of your principal
